NO. 07-03-0158-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                      APRIL 16, 2003

                              _________________________


                              WALTER DAILEY, APPELLANT

                                            V.

                          WAYNE TURNER, ET AL., APPELLEES


                         _________________________________

              FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 86287-D; HONORABLE DON EMERSON, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


      Appellant filed his notice of appeal from the trial court’s judgment that he take

nothing in his suit against appellees. By letter dated April 3, 2003, the Court directed



      1
          Tex. R. App. P. 47.2(a).
appellant’s counsel to pay the required filing fee of $125 before any further action could

be taken in this appeal and also requested that a docketing statement be filed as required

by Rule 32.1 of the Texas Rules of Appellate Procedure. The Court also notified appellant

that failure to comply might result in dismissal pursuant to Rule 42.3(c). In response,

appellant’s counsel sent a letter indicating that appellant has relocated without notifying

him of a forwarding address or any contact information. Counsel concludes that he will be

unable to prosecute appellant’s appeal and requests that this appeal be dismissed.


       Although the filing of the notice of appeal invoked the jurisdiction of this Court, if a

party fails to follow the prescribed rules of appellate procedure, the appeal may be

dismissed. Tex. R. App. P. 25.1(b). Thus, because the filing fee has not been paid and

counsel indicates that appellant is unable to prosecute this appeal, we must dismiss.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure. Tex. R. App. P. 42.3(c).



                                           Don H. Reavis
                                             Justice




                                              2